A complaint cannot be amended, by the introduction of new defendants, and of allegations of fact constituting a new and distinct cause of action, if the new defendants cannot be affected by the original cause of action, or are not necessary parties to its complete determination.At Chambers,before Duer, J.Motion on the part of the plaintiff to amend complaint by inserting averments in relation to a subject not referred to in the original complaint, and by introducing two other persons as defendants. Held, that as the proposed amendments embraced a new and distinct cause of action and-introduced persons as defendants who had no interest in the matters in controversy as set forth in the original complaint, and were not necessary parties to the complete determination of any question which that controversy involved, the motion must be denied, and the plaintiff be left to seek his remedy in a separate action. The decision was founded mainly upon the construction given by the judge to § 118 of the Code, and to the last clause in § 167. Motion denied, with $10 costs.Approved on consultation.